Beck, P. J.
At the May term, 1926, of Fulton superior court there was tried the case of J. Z. Mann against Mrs. Ora Wall, and the case of J. Z. Mann against T. J. O’ICeefe, Chris Cochockas, Mrs. Mamie Duffy, W. N. Alford, Mrs. Emma Alford, and J. A. Alford Jr. Each of these cases was a suit in .equity, injunction and other equitable relief being prayed. The allegations in the petitions were substantially the same and the evidence was substantially the same. Verdict and judgment were rendered for the plaintiff in each of the two cases. Subsequently the defendants in both cases made a single motion to “modify the verdict, judgment, and decree.” This motion was overruled, and to this judgment the defendants in both of the cases filed a single bill of exceptions, thereby bringing the two cases to this court for review. A motion was made to dismiss the bill of exceptions, upon the ground that two cases had been brought here by one bill of exceptions. Held, that the motion to dismiss must be sustained. “Where two cases in favor of the same plaintiffs against different defendants were pending in the same court, and the issues involved in them and the evidence relative thereto were so nearly identical as to render it practicable to try the cases together before the same jury and at the same time, it was competent for the court, with the consent of counsel, to pass an order that these cases be consolidated to the extent of trying them together. Such a trial having been had and a separate judgment of non-suit having been entered up in favor of each defendant, the plaintiffs had the right to except separately to such judgments. Where, however, the plaintiffs brought but a single bill of exceptions to this court and sought thereby to review both the judgments, the writ of error must be dismissed, for this court has no jurisdiction to entertain it. Western Assurance Co. v. Way, 98 Ga. 746 [27 S. E. 167], and eases cited; Dickey v. State, 101 Ga. 572 [28 S. E. 980]; Erwin, v. Ennis, 104 Ga. 861 [31 S. E. 444]; Hicks v. Walker, 105 Ga. 480 [30 S. E. 383]; Haralson County v. Pittman, 105 Ga. 513 [31 S. E. 183].” Walker v. Conn, 112 Ga. 314 (37 S. E. 403). In the case of Center v. Fickett Paper Co., 117 Ga. 222 (43 S. E. 498), the same ruling was made; and the court there further decided, that, “For want of jurisdiction in such a case, this court can not entertain a motion made by one of the plaintiffs in error that his name be stricken from the bill of exceptions and that the case proceed in the name of the other plaintiff in error.” Numerous other decisions of similar import might be cited.

Writ of error dismissed.


All the Justices concur.

J. J. Barge, for plaintiffs in error.
J. G. Murphy and George B. Rush, contra.